                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

DIANA DENISE JORDAN,                           §
                                               §
       Plaintiff,                              §
                                               §
v.                                             §     Civil Action No. 4:20-cv-00598-BP
                                               §
ANDREW SAUL,                                   §
Commissioner of Social Security,               §
                                               §
       Defendant.                              §

                         MEMORANDUM OPINION AND ORDER

       Plaintiff Diana Denise Jordan (“Jordan”) filed this action under 42 U.S.C. § 405(g), seeking

judicial review of the denial by the Commissioner of Social Security (“Commissioner”) of her

application for disability insurance benefits (“DIB”) under Title II of the Social Security Act

(“SSA”). ECF No. 1. After considering the pleadings, briefs, administrative record, and applicable

legal authorities, the undersigned AFFIRMS the Commissioner’s decision.

I.     STATEMENT OF THE CASE

       Jordan was born on March 1, 1961 and has a medical assistant certificate. See Soc. Sec.

Admin. R. (hereinafter “Tr.”), ECF No. 16-1 at 48, 66. She applied for DIB on September 28,

2017, alleging that her disability began on June 25, 2014. Tr. 18. When she applied, she was fifty-

six years old, which is defined as a person of advanced age. Tr. 66. The Commissioner denied her

claim initially on January 17, 2018, and upon reconsideration on May 1, 2018. Tr. 18. Jordan

requested a hearing, which was held before Administrative Law Judge (“ALJ”) Carolyn Keen on

April 29, 2019, in Dallas, Texas with Jordan and her attorney present. Id. At the hearing Jordan

amended her alleged onset date to April 15, 2017. Id. The ALJ issued her unfavorable decision on

June 3, 2019, finding that Jordan was not disabled. Tr. 31.
       Specifically, the ALJ employed the statutory five-step analysis and established during step

one that Jordan had not engaged in substantial gainful activity since April 15, 2017, the amended

alleged onset date. Tr. 20. At step two, she determined that Jordan had the severe impairments of

lumbar degenerative disc disease status-post L4-5 fusion surgery with chronic pain syndrome,

cervical degenerative disc disease status-post C5-7 surgery and C4-7 cervical laminectomy and

posterior instrumented fusion, major depressive disorder, single episode, severe, and anxiety. Id.

She found that Jordan had a moderate limitation concentrating, persisting, or maintaining pace. Tr.

25. She also found that Jordan had mild limitations in understanding, remembering, or applying

information; interacting with others; and adapting or managing oneself. Tr. 25-26. At step three,

the ALJ found that Jordan’s impairments did not meet or medically equal two of the “marked”

impairments listed in 20 C.F.R. Pt. 404(p). Tr. 25. In particular, she concluded that Jordan retained

the residual functional capacity (“RFC”)

       to perform sedentary work as defined in 20 CFR 404.1567(a) except she can occasionally
       climb ramps and stairs but never climb ladders, ropes, or scaffolds. She can frequently
       balance and can occasionally stoop and crouch but no kneeling and crawling due to history
       of 2015 L4-L5 fusion and 2017 C4-6 fusion. She should avoid exposure to unprotected
       heights and no work requiring walking on uneven terrain or slippery surfaces. Mentally,
       she can tolerate routine workplace changes, sustain attention for up to two-hour blocks of
       time without requiring redirection to task and time off task can be accommodated by
       normal breaks. She is not required to maintain a production-rate pace such as found in
       assembly line work.

Tr. 26. At step four, the ALJ determined that Jordan was capable of performing past relevant work

as a collection clerk, so a finding of “not disabled” was appropriate. Tr. 29-30.

       The Appeals Council denied review on April 20, 2020. Tr. 7. Therefore, the ALJ’s decision

is the Commissioner’s final decision and is properly before the Court for review. Higginbotham v.

Barnhart, 405 F.3d 332, 334 (5th Cir. 2005) (“[T]he Commissioner’s ‘final decision’ includes the

Appeals Council’s denial of [a claimant’s] request for review.”).



                                                 2
II.      STANDARD OF REVIEW

         Title II, 42 U.S.C. § 404 et seq., of the SSA governs the disability insurance program in

addition to numerous regulations concerning disability insurance. See 20 C.F.R. § 404 (2020). The

SSA defines a disability as an “inability to engage in any substantial gainful activity by reason of

any medically determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of not less than 12

months . . . .” 42 U.S.C. § 423(d)(1)(A) (2020); Crowley v. Apfel, 197 F.3d 194, 197 (5th Cir.

1999).

         To determine whether a claimant is disabled and thus entitled to disability benefits, the

Commissioner employs a sequential five-step analysis. 20 C.F.R. § 404.1520. First, the claimant

must not be engaged in any substantial gainful activity. Id. § 404.1520(a)(4)(i). “‘Substantial

gainful activity’ is work activity involving significant physical or mental abilities for pay or profit.”

Masterson v. Barnhart, 309 F.3d 267, 271 n.2 (5th Cir. 2002) (citing 20 C.F.R. § 404.1572(a)-(b)).

Second, the claimant must have an impairment or combination of impairments that is severe. 20

C.F.R. § 404.1520(a)(4)(ii); see Stone v. Heckler, 752 F.2d 1099, 1100-03 (5th Cir. 1985). Third,

disability exists if the impairment or combination of impairments meets or equals an impairment

listed in the Listing of Impairments (“Listing”), 20 C.F.R. Part 404, Subpart P, Appendix 1. 20

C.F.R. § 404.1520(a)(4)(iii). Fourth, the impairments must prevent the claimant from returning to

past relevant work. Id. § 404.1520(a)(4)(iv). Before this step, the ALJ assesses the claimant’s RFC,

which is “the most [a claimant] can still do despite [the claimant’s] limitations.” Perez v. Barnhart,

415 F.3d 457, 461 (5th Cir. 2005); 20 C.F.R. § 416.945(a)(1). Fifth, impairments must prevent the

claimant from doing any work after considering the claimant’s RFC, age, education, and work

experience. Crowley, 197 F.3d at 197-98; 20 C.F.R. § 404.1520(a)(4)(v).



                                                   3
         “A finding that a claimant is disabled or is not disabled at any point in the five-step review

is conclusive and terminates the analysis.” Lovelace v. Bowen, 813 F.2d 55, 58 (5th Cir. 1987).

“The claimant bears the burden of showing [he or] she is disabled through the first four steps of

the analysis; on the fifth, the Commissioner must show that there is other substantial work in the

national economy that the claimant can perform.” Audler v. Astrue, 501 F.3d 446, 448 (5th Cir.

2007).

         The Court reviews the Commissioner’s decision to determine whether the Commissioner

applied the correct legal standards and whether substantial evidence in the record as a whole

supports the decision. Leggett v. Chater, 67 F.3d 558, 564 (5th Cir. 1995); Hollis v. Bowen, 837

F.2d 1378, 1382 (5th Cir. 1988). “Substantial evidence is such relevant evidence as a responsible

mind might accept to support a conclusion. It is more than a mere scintilla and less than a

preponderance. A finding of no substantial evidence is appropriate only if no credible evidentiary

choices or medical findings support the decision.” Harris v. Apfel, 209 F.3d 413, 417 (5th Cir.

2000) (internal quotation marks omitted) (quoting Ripley v. Chater, 67 F.3d 552, 555 (5th Cir.

1995)). The Court may neither reweigh the evidence in the record nor substitute its judgment for

the Commissioner’s, but it will carefully scrutinize the record to determine if substantial evidence

is present. Id.; Hollis, 837 F.2d at 1383. “Conflicts in the evidence are for the Commissioner and

not the courts to resolve.” Newton v. Apfel, 209 F.3d 448, 452 (5th Cir. 2000) (internal punctuation

omitted) (quoting Selders v. Sullivan, 914 F.2d 614, 617 (5th Cir. 1990)).

III.     ANALYSIS

         Jordan raises two issues on appeal. She claims that the ALJ failed to (1) incorporate any

limitations for her psychological impairments after she found them to be a severe impairment, and

(2) support her credibility findings with substantial evidence. ECF No. 20 at 16-26.



                                                   4
       A.      Substantial Evidence Supports the ALJ’s RFC Determination.

       Jordan first argues that the ALJ did not incorporate any limitations that are reasonably

related to her major depressive disorder and anxiety. Id. at 16. She contends that the ALJ

acknowledged that her mental limitations significantly impair her ability to perform activities and

that the RFC required a more detailed assessment, yet her RFC does not reflect any corresponding

limitations. Id. Although the ALJ found that Jordan can “tolerate routine workplace changes,

sustain attention for up to two-hour blocks of time without requiring redirection to task and time

off task can be accommodated by normal breaks” and “is not required to maintain a production-

rate pace such as found in assembly line work[,]” Jordan argues that these are not limitations since

they have no impact on competitive, remunerative work, but instead are just parts of the definition

of competitive work. Id. at 17. Additionally, Jordan argues that breaks that have already built into

an average workday are not limitations and therefore do not adequately account for her ability to

concentrate and stay on task. Id. at 18. Jordan contends that the ALJ not only erred in her RFC

determination, but that her error was not harmless because “the ALJ would have awarded benefits

had she found Jordan incapable of performing her past, skilled work.” Id. at 19.

       In response, the Commissioner agrees that Jordan’s mental impairments are severe

impairments, but argues that the RFC accommodates her impairments. ECF No. 21 at 2-3.

Additionally, he asserts that the objective evidence does not support more “meaningful” limitations

as she claims. Id. at 3. He contends that during the relevant period, Jordan was receiving regular

psychiatric care from Wasiq Zaidi, M.D. (“Dr. Zaidi”), a psychiatrist who regularly found that her

symptoms were mild. Id. For example, in April and May 2017, Jordan reported that her anxiety

and mental state were doing better, and Dr. Zaidi observed that she had a normal mood, no

depressive symptoms, and no attentional difficulties, and while her anxiety got worse in



                                                 5
September, October, and November 2017, by the end of November, Jordan reported thar her

symptoms were improving with medication. Id. at 4. By April 2018, she reported that her anxiety

was controlled and managed with her medications, she had no side effects, and her examination

revealed no anxiety, no depressive symptoms, and a normal attention span. Id. Jordan also had a

global assessment of functioning (“GAF”) score of 70, indicating that she only displayed minor

symptoms. Id.

          In response to Jordan’s argument that the ALJ’s error was not harmless because she did

not use the Grid Rules, the Commissioner counters that the ALJ was not required to do so since

Jordan did not prove disability under the first four prongs of the sequential evaluation process. Id.

at 6 (citing Perez v. Heckler, 777 F.2d 298, 300-301 (5th Cir. 1985)). He also argues that Jordan’s

claim that the ALJ’s hypothetical question to the vocational expert (“VE”) was flawed is irrelevant

as the ALJ concluded that Jordan could return to her past relevant work and thus the VE’s

testimony was not necessary. Id. at 7 (citing Williams v. Califano, 590 F.2d 1332, 1334 (5th Cir.

1979)).

          Although Jordan “frames the issue as one of substantial evidence, the Court should

consider whether the failure of the ALJ to attribute any specific limitation[s] to [Jordan’s] severe

[mental] impairment[s] constitutes reversible error.” Sarah B. v. Berryhill, No. 1:17-cv-0080-BL,

2018 WL 3763837, at *8 (N.D. Tex. June 29, 2018), rec. adopted, No. 1:17-cv-080-C-BL, 2018

WL 3756944 (N.D. Tex. Aug. 8, 2018). “Federal courts in Texas have found that when

impairments are identified as severe at step two but an RFC does not include any limitations for

those impairments, the RFC in effect contradicts the step two finding.” Winston v. Berryhill, No.

3:16-cv-419-BH, 2017 WL 1196891, at *12 (N.D. Tex. Mar. 31, 2017), aff’d, 755 F. App’x 395

(5th Cir. 2017).



                                                 6
       However, there is a difference between an assessment of RFC and a step two severity

finding, and an ALJ “does not err solely because [she] finds an impairment ‘severe’ at step two

but does not attribute any limitation to that impairment in assessing the claimant’s RFC.” Sarah

B., 2018 WL 3763837, at *8 (citation omitted). The Court has held that “an ALJ did not err in

finding severe impairments at step two and not attributing any limitation to those impairments in

the RFC assessment” since “the ALJ considered the limitations that were encompassed by the

severe impairments or accounted for the limitations in some respect before making a disability

finding.” See Campbell v. Berryhill, No. 3:15-cv-3913-N-BH, 2017 WL 1102797, at *11 (N.D.

Tex. Feb. 24, 2017), rec. adopted, No. 3:15-cv-3913-N-BH, 2017 WL 1091651 (N.D. Tex. Mar.

23, 2017); Gutierrez v. Barnhart, No. 04-11025, 2005 WL 1994289, at *9 (5th Cir. Aug. 19,

2005) (per curiam) (“A claimant is not entitled to social security disability benefits merely upon a

showing that she has a severe disability. Rather, the disability must make it so the claimant cannot

work to entitle the claimant to disability benefits.”); see also Boyd v. Apfel, 239 F.3d 698, 706 (5th

Cir. 2001) (“The ALJ's finding that [the claimant] had a ‘combination of impairments that [were]

severe’ did not foreclose a finding that [the claimant] had [an RFC] to perform a range of light

work, and is not necessarily inconsistent with that finding.”); Quigley v. Astrue, No. 4:09-cv-402-

A, 2010 WL 5557500, at *8 (N.D. Tex. Sept. 8, 2010), rec. adopted, 2011 WL 61630 (N.D. Tex.

Jan. 5, 2011) (noting that step two and the RFC determination are different inquiries) .

       To determine whether an ALJ erred in finding severe impairments at step two and not

attributing any limitation to those impairments in the RFC assessment, the Court must decide

whether the ALJ considered the limitations that were encompassed by the severe impairments or

accounted for the limitations in some respect before making a disability finding. See,

e.g., Gonzalez v. Colvin, No. 4:12-cv-641-A, 2014 WL 61171, at *6-7 (N.D. Tex. Jan. 6,



                                                  7
2014) (ALJ's decision was not subject to reversal where he did not set forth specific limitations in

his RFC determination relating only to the claimant's severe impairment, but found other

limitations that took into account the claimant's severe impairment); Scott v. Colvin, No. 4:12-cv-

01569, 2013 WL 6047555, at *11 (S.D. Tex. Nov. 14, 2013) (ALJ “fully addressed the impact of

[the claimant's severe impairment] on her ability to do sustained work activities”).

        In Martinez v. Astrue, this Court held that “[w]ithout some explanation in the record as to

how plaintiff can suffer from a severe impairment, ... [without] any limitation on plaintiff's ability

to handle objects or pose other manipulative limitations ... the decision cannot stand.” No. 2:10-

cv-0102, 2011 WL 4128837 (N.D. Tex. Sept. 9, 2011), rec. adopted, 2:10-cv-0102, 2011 WL

4336701 (N.D. Tex. Sept. 15, 2011). However, unlike Martinez, the ALJ in this case expressly

considered Jordan’s major depressive disorder and anxiety when assessing her RFC. The ALJ

noted that the objective evidence did not support implementing any greater limitations as Jordan’s

subjective statements concerning the intensity, persistence, and limiting effects of her symptoms

were not fully credible. Tr. 27. The ALJ evaluated Jordan’s mental limitations under the criteria

of listings 12.04 and 12.06 and determined that the medical evidence did not support listing-level

severity. Tr. 25.

        The ALJ found that Jordan did not require inpatient psychiatric hospitalization during the

relevant time period, required minimal treatment, and had some “bereavement symptoms.” Tr. 28.

However, her symptoms did not have an impact on her ability to understand, remember, and apply

information. Id. The ALJ also noted that despite some difficulty coping with her mother’s death,

Jordan reported that her medications were working, her energy and mood were fine, and she was

motivated to get things done. Id. In 2018, the observations from her mental examinations were

“happy, attentive, speech within normal limits, mild depression, full affect, appropriate thought



                                                  8
content, intact memory, fully oriented, and no signs of anxiety.” Id. Moreover, Jordan offered no

testimony or evidence to explain how her depression and anxiety limit her ability to work. In fact,

the ALJ's decision noted that Jordan could go out alone, pay bills, spend time with family members,

get along with her boss, prepare simple meals, do household chores, and shop in stores. Tr. 25-26.

       Additionally, the Court notes that impairments controlled by medication are not disabling.

Johnson v. Bowen, 864 F.2d 340, 348 (5th Cir. 1988). In Garcia v. Astrue, the Fifth Circuit

affirmed the district court’s finding of no disability where the evidence showed that medication

controlled the claimant’s depression, headaches, and difficulty concentrating, even though the ALJ

determined the claimant’s depression and headaches to be severe impairments. 293 F. App’x 243,

245 (5th Cir. 2008).

       Here, despite the ALJ’s determination that Jordan’s depression and anxiety were severe

impairments, the medical evidence indicates that Jordan’s depression and anxiety have been

improving with the medication prescribed by Dr. Zaidi, and Jordan confirmed that that she was

doing better and that her mood had been improving with the medication. Tr. 21. Consequently, the

ALJ found that the medical evidence does not satisfy the severity required to meet any listed

impairments in Appendix 1 as they are controlled by medication and, therefore, her depression and

anxiety do not impair her ability to do some physical and mental work activities. Tr. 28. Yet, the

ALJ still considered Jordan’s subjective complaints and included in her RFC determination that

Jordan could tolerate routine workplace changes; sustain attention for up to two-hour blocks of

time without requiring redirection to task; that time off tasks could be accommodated by normal

breaks; and that she must not be required to maintain a production-rate pace such as found in

assembly line work. Tr. 26.




                                                9
       The ALJ’s decision sufficiently shows that she considered Jordan’s mental impairments in

the RFC determination despite not specifically identifying a limitation that was solely attributable

to her depression and anxiety. See Winston, 2017 WL 1196861, at *14. Therefore, the ALJ did not

err in not attributing specific limitations to Jordan’s severe impairments. See id.

       B.      Substantial Evidence Supports the ALJ’s Credibility Finding.

       Jordan argues for reversal because the ALJ did not support her rejection of Jordan’s

testimony with substantial evidence. ECF No. 20 at 22. Jordan claims that the ALJ incorrectly

found that the objective medical findings, medical history, degree of medical treatment required,

and her description of her activities of daily living did not support her testimony. Id. Jordan alleges

that the ALJ “relied more on instinct than on evidence,” and denied her benefits on a “hunch”

rather than substantial evidence. Id. at 25.

       The Commissioner claims that the ALJ properly found that Jordan’s statements concerning

the intensity, persistence, and limiting effects of her symptoms were not consistent with the

objective medical and other evidence. ECF No. 21 at 8. The Commissioner argues that rather than

picking and choosing only the evidence that did not support a claim for disability as Jordan urges,

the ALJ properly discredited Jordan’s subjective complaints because they contradicted her medical

reports and description of her daily activities. Id. at 9. The Commissioner argues that the evaluation

of Jordan’s credibility is the sole responsibility of the ALJ, and the ALJ must incorporate only the

limitations that she found consistent with the record. Id. at 9-10.

       By definition, a claimant’s RFC is the most the claimant can still do despite the claimant’s

impairments and any related symptoms. 20 C.F.R. §§ 404.1545(a)(1), 416.945(a)(1) (2020). The

ALJ is not required to expressly state in the RFC the limitations on which it is based. Cornejo v.

Colvin, No. EP-11-cv-470-RFC, 2013 WL 2539710, at *9 (W.D. Tex. June 7, 2013) (citing



                                                  10
Bordelon v. Astrue, 281 F. App'x 418, 422-23 (5th Cir. 2008) (per curiam)). “The RFC assessment

must first identify the individual’s functional limitations or restrictions and assess his or her work-

related abilities on a function-by-function basis, including the functions in paragraphs (b), (c), and

(d) of 20 C.F.R. [§§] 404.1545 and 416.945.” SSR 96–8p, 1996 WL 374184, at *1 (July 2, 1996).

The functions in paragraphs (b), (c), and (d) relate to physical, mental, and other abilities. The ALJ

considers the nature and extent of the claimant’s physical, mental, and other relevant limitations.

20 C.F.R. § 416.945.

        In determining a claimant’s physical limitations, the ALJ considers evidence of the

claimant’s abilities to sit, stand, walk, lift, carry, push, pull, and perform other physical functions.

Id. at § 416.945(b). In determining the claimant’s mental limitations, the ALJ considers evidence

of the claimant’s abilities to understand, remember, and carry out instructions, as well as respond

appropriately to supervision, co-workers, and work pressures in a work setting. Id. at § 416.945(c).

The ALJ uses what is known as the “paragraph B criteria” to rate the degree of the claimant’s

mental limitations in four areas: understanding, remembering, or applying information; interacting

with others; concentrating, persisting, or maintaining pace; and adapting or managing oneself. Id.

at § 416.920a; see id. Part 404, Subpart P, Appendix 1. Finally, the ALJ considers limitations and

restrictions that affect other work-related abilities. 20 C.F.R. § 416.945(d).

        When the claimant alleges subjective complaints of pain, objective evidence must

corroborate these allegations. Houston v. Sullivan, 895 F.2d 1012, 1016 (5th Cir. 1989). Pursuant

to SSR 96-7p, an ALJ assessing a claimant’s allegations of symptoms such as pain or fatigue must

conduct an objective-subjective, two-step analysis. Salgado v. Astrue, 271 F. App’x 456, 458 (5th

Cir. 2008). In the first, objective, step, the ALJ must determine whether there is an impairment

that could reasonably be expected to produce the claimant’s symptoms. Id. If the ALJ identifies an



                                                  11
impairment at step one, then the ALJ proceeds to the second, subjective, step and “considers the

applicant's statements about symptoms and the remaining evidence in the record to determine the

strength of the symptoms and how the symptoms affect the applicant's ability to do basic work.”

Id. at 459. This requires a credibility finding regarding the applicant’s claims about symptoms. Id.

       Further, “[t]he evaluation of a claimant’s subjective symptoms is a task particularly within

the province of the ALJ, who has had an opportunity to observe whether the person seems to be

disabled.” Loya v. Heckler, 707 F.2d 211, 215 (5th Cir. 1983). The ALJ’s “evaluation of the

credibility of subjective complaints is entitled to judicial deference if supported by substantial

record evidence.” Villa, 895 F.2d at 1024.

       While Jordan testified to the level of pain and limitations her chronic neck and back

conditions cause, she did not support her subjective complaints with objective medical evidence

in the record that her chronic pain limits her ability to perform sedentary work. The ALJ identified

the proper legal standards, stated the parameters of the objective-subjective, two-step analysis she

was required to undertake, and proceeded in compliance with the proper legal standards. Tr. 26-

29. After considering the evidence, the ALJ determined that Jordan’s medically determinable

impairments could reasonably be expected to cause some of the alleged symptoms at step one. Tr.

27. However, after considering Jordan’s complaints resulting from chronic neck and back pain,

the ALJ found that her statements concerning the intensity, persistence, and limiting effects of her

symptoms were not fully credible. Tr. 27. Nevertheless, the ALJ still considered Jordan’s

allegations of neck and back pain which prevented her from sitting for thirty minutes at a time,

and determined that she retained the ability to perform sedentary work with minor postural and

manipulative limitations such as no climbing ladders, ropes, or scaffolds as well as no kneeling

and crawling due to a history of her history of low back and neck surgery. Tr. 26.



                                                12
       Substantial evidence in the record supports the ALJ’s determination that Jordan could

perform sedentary work on a sustained basis. The ALJ evaluated Jordan’s claims of “extreme pain”

and drowsiness and noted her claims of chronic neck and back pain in her earlier doctor visits. Tr.

28. The ALJ found that in more recent doctor’s appointments, Jordan was “independent in

ambulation and activities of daily living.” Tr. 28. Also, the medical record showed that her pain

medications were controlling her pain, and her shoulder exams were within normal limits. Id.

Likewise, the ALJ found the opinions of State Agency Consultants Amita Hedge, M.D. (“Dr.

Hedge”), and James Wright (“Dr. Wright”) persuasive. Those consultants both opined that Jordan

could “lift and/or carry 20 pounds occasionally and 10 pounds frequently, stand and/or walk 4

hours [total/combined] in an 8 hour workday due to cervical and lumbar condition [post-surgical]

and sit about 6 hours in an 8 hour workday ….” Tr. 29. The ALJ also considered that Jordan’s

impairments improved with conservative treatment such as physical therapy, injections, and

medication. Tr. 27. Noting these improvements, the ALJ determined that Jordan’s limitations due

to her chronic neck and back pain were not as severe as she alleged. Tr. 21.

       Jordan’s argument that the ALJ improperly considered evidence of her daily activities that

was inconsistent with her testimony is not persuasive. The Fifth Circuit has held that it is

appropriate for the ALJ to consider the claimant's daily activities when determining the disability

status. Reyes v. Sullivan, 915 F.2d 151, 155 (5th Cir. 1990) (per curiam) (the ALJ can consider

evidence of daily activities in conjunction with other evidence). Therefore, the ALJ did not err in

considering evidence of Jordan’s daily activities in arriving at the disability status.

       Jordan has not shown that the ALJ’s RFC finding is not based on credible evidentiary

choices or medical findings. Instead, she argues that other evidence in the record shows that she is

not capable of the demands of her previous work as a collection clerk. See ECF No. 20 at 16.



                                                  13
Jordan’s “burden is not to highlight evidence contrary to the ALJ’s ruling, but to show that there

is no substantial evidence supporting the ALJ’s decision.” Caldwell v. Colvin, No. 4:15-cv-00576-

O-BL, 2016 WL 3621097, at *3 (N.D. Tex. June 10, 2016), rec. adopted, No. 4:15-cv-00576-O,

2016 WL 3523780 (N.D. Tex. June 28, 2016). Jordan’s disagreement with the ALJ’s RFC finding

does not carry her burden of establishing that no substantial evidence supports the ALJ’s

determination. As a result, reversal of the ALJ’s decision is not required on this point.

IV.    CONCLUSION

       Because the ALJ employed the correct legal standards, substantial evidence in the record

supports her decision, and Plaintiff has not shown that reversal of the decision is required, the

Commissioner’s decision is AFFIRMED.

       It is so ORDERED on June 3, 2021.



                                                  ______________________________________
                                                  Hal R. Ray, Jr.
                                                  UNITED STATES MAGISTRATE JUDGE




                                                 14
